— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1990, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
In submitting her letter of resignation, claimant gave as her main reason for leaving the fact that her uncle had been hired to do repair work and that she considered his presence a hazard to her health. She conceded, however, that on the one occasion that he was at work he left her alone and that she would never have to work alone with him. Furthermore, while claimant also said she was leaving due to a lack of health coverage, she admitted that had her uncle not been hired she would have continued to work for at least two more months without such coverage. Under these circumstances, the conclusion by the Unemployment Insurance Appeal Board that claimant left for personal and noncompelling reasons is supported by substantial evidence and must be upheld (see, Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.